ACCEPTED
                                                                                        14-15-00586-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   7/17/2015 5:10:23 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                              No. 14-15-00586-CV

                 In the Court of Appeals                              FILED IN
                                                               14th COURT OF APPEALS
                                                                  HOUSTON, TEXAS
           for the Fourteenth Judicial District                7/17/2015 5:10:23 PM
                                                               CHRISTOPHER A. PRINE
                     Houston, Texas                                     Clerk




               FAIRFIELD INDUSTRIES, INC. D/B/A FAIRFIELDNODAL,
                                                 Appellant,
                                       v.

      EP ENERGY E&P COMPANY, L.P. F/K/A EL PASO E&P COMPANY, L.P.,
                                            Appellee.


                     On Appeal from the 157th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2014-11062


     APPELLANT’S NOTICE OF APPEARANCE OF COUNSEL AND
              DESIGNATION OF LEAD COUNSEL


TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 6, Appellant, Appellant Fairfield Industries, Inc.

d/b/a FairfieldNodal, files this Notice of Appearance of Counsel and Designation of

Lead Counsel on appeal as follows:

      1.    Appellant designates the following attorneys of the law firm of

Sutherland Asbill & Brennan LLP, as counsel on appeal:




                                         1
                                      Sean D. Jordan
                                        State Bar No. 00790988
                                      sean.jordan@sutherland.com
                                      Kent C. Sullivan
                                        State Bar No. 19487300
                                      kent.sullivan@sutherland.com
                                      Danica L. Milios
                                        State Bar No. 00791261
                                      danica.milios@sutherland.com
                                      Peter C. Hansen
                                        State Bar No. 24066668
                                      peter.hansen@sutherland.com
                                      SUTHERLAND ASBILL & BRENNAN LLP
                                      600 Congress Ave., Suite 2000
                                      Austin, Texas 78701
                                      [Tel.] (512) 721-2679
                                      [Fax] (512) 721-2656

      2.    Pursuant to TEX. R. APP. P. 6.1, Appellant hereby designates Sean D.

Jordan as lead counsel on appeal.

      3.    Appellant respectfully requests that the Court and other counsel in this

case note this designation and send all further correspondence, orders, or other

communications to the undersigned.




                                        2
Respectfully submitted,


/s/ Sean D. Jordan
Sean D. Jordan
 State Bar No. 00790988
sean.jordan@sutherland.com
Kent C. Sullivan
 State Bar No. 19487300
kent.sullivan@sutherland.com
Danica L. Milios
 State Bar No. 00791261
danica.milios@sutherland.com
Peter C. Hansen
 State Bar No. 24066668
peter.hansen@sutherland.com
SUTHERLAND ASBILL & BRENNAN LLP
600 Congress Ave., Suite 2000
Austin, Texas 78701
[Tel.] (512) 721-2679
[Fax] (512) 721-2656

COUNSEL FOR APPELLANT




  3
                            CERTIFICATE OF SERVICE

      I hereby certify that on July 17, 2015, a true and correct copy of the foregoing

document was served via eFile.TXCourts.gov, U.S. Certified Mail, return receipt

requested, or by FedEx on the following:


   Mr. Thomas W. Paterson
   Mr. Robert S. Safi
   Ms. Abigail C. Noebels
   SUSMAN GODFREY L.L.P.
   1000 Louisiana, Suite 5100
   Houston, Texas 77002-5096
   tpaterson@susmangodfrey.com
   rsafi@susmangodfrey.com
   anoebels@susmangodfrey.com

   Mr. James A. Porter
   Ms. S. Pilar Gravitt Grantham
   EP ENERGY
   1001 Louisiana Street
   Houston, Texas 77002
   james.porter@epenergy.com
   pilar.grantham@epenergy.com

   COUNSEL FOR APPELLEE


                                       /s/ Sean D. Jordan
                                       Sean D. Jordan




                                           4